IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-44,877-02


EX PARTE ALFREDO MARTINEZ, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2007CR8372-W1 IN THE 175TH JUDICIAL DISTRICT COURT
FROM BEXAR COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded nolo contendere as a
repeat offender to driving while intoxicated, and was sentenced to twenty years' imprisonment. 
	On September 29, 2010, the trial court made findings of fact and conclusions of law that were
based on the trial record and affidavits provided by the attorneys who represented Applicant prior
to and during his plea.  The trial court recommended that relief be denied in part and dismissed in
part.
	The trial court's findings did not fully address all of the claims that were raised by Applicant. 
Nonetheless, this Court has undertaken an independent review of all the evidence in the record.  We
adopt the trial court's findings and conclusions of law, except for conclusion of law #2, in which the
court recommends dismissing Applicant's ground challenging the sufficiency of the evidence.  Such
claims, which are not cognizable by way of habeas corpus, are denied.   In addition, we find
Applicant's claim regarding the denial of counsel during questioning to be without merit.  Based
upon the trial court's findings and conclusions and our own review, we deny relief.


Filed: November 10, 2010
Do not publish